VITACIG, INC. 800 Bellevue Way NE, Suite 400, Bellevue, Washington 98004 462-4219 June 18, 2014 Via Edgar Re: VitaCig, Inc. Registration Statement on Form S-1 Filed April 21, 2014 File No. 333-195397 After careful consideration and To Whom it May Concern: This letter shall serve as a reply to your letter correspondence, dated May 16, 2014 concerning VitaCig, Inc. and the registration statement on Form S-1 referenced above (the “Company”). General 1. It appears from your disclosure that you may be a shell company pursuant to Rule 405 of the Securities Act.
